NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



ANTWANUS BRASWELL, DOC #H22341, )
                                )
          Appellant,            )
                                )
v.                              )                Case No. 2D18-3216
                                )
STATE OF FLORIDA,               )
                                )
          Appellee.             )
                                )

Opinion filed May 24, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Highlands County; Peter Estrada, Judge.

Antwanus Braswell, pro se.


PER CURIAM.


             Affirmed.


KELLY, MORRIS, and BADALAMENTI, JJ., Concur.